DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 24, 2022, with respect to the rejection of claims 1-5 and 7-16 under 35 U.S.C. § 102 have been fully considered but they are not persuasive.  In particular, applicant argues that Lee fails to disclose the limitations of the moving image is acquired by using multiple optical systems, in a predetermined time period, at least one before and after acquiring the image included in the still image (see pages 9 and 10 of the response filed June 24, 2022).  The Examiner respectfully disagrees.  The claim limitation in question requires that “the control unit…record a still image which includes the acquired image in a storage, and… record a moving image…which are acquired by using at least two of the plurality of optical systems in a predetermined time at least one before and after acquiring the image included in the still image”.  Lee discloses that the processor (120) which acts as a control unit to record a moving image (see paragraphs 0073 and 0129) including a plurality of acquired images in chronological order (a video image is a series of chronological frame images), which are acquired by using at least two of the plurality of optical systems (see paragraph 0073).  Furthermore, Lee discloses the use of presentation time stamp (PTS) information for recording a time when the reproduction of a particular video content was ended.  See paragraphs 0128-0130.  Lee discloses that when reproduction of the video content is ended, a thumbnail (still image) is generated based on the detected field of view of the user.  See paragraphs 0128-0130. Thus, it can be said that the control unit generates an omnidirectional video image, and also records a still image (thumbnail image) which includes the acquired image in a storage, and that the moving image includes a plurality of acquired images, acquired at least one before and after the still image.  In other words, once the thumbnail is generated after an end reproduction event, using the PTS information, a thumbnail is generated using the image data of the video.  If the end reproduction event is detected before the end of the playback of the entire video, the location of the thumbnail frame, would ensure that the moving image has images both before and after the thumbnail frame.  Therefore, the Examiner maintains that Lee can continue to be read on the claim language of at least the independent claims.  See the newly worded rejection below.

Examiner Comment


Additionally, as per MPEP § 2144.03, "If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate."  Since applicant did not traverse the examiner's assertion of Official Notice, the Official Notice statement set forth in the previous office action are taken to be admitted prior art.  See the rejection of claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Publ. No. 2018/0184000).
Regarding claim 1, Lee discloses a system and method for extracting a thumbnail image from an omnidirectional image.  More specifically and as it relates to the applicant’s claims, Lee discloses an electronic apparatus (electronic device, 100; see paragraphs 0072-0075) comprising at least one memory (memory, 130; see Figure 1 and paragraph 0046) and at least one processor (processor, 120; see Figure 1 and paragraph 0045) which function as: an acquisition unit configured to acquire an image by using one of a plurality of optical systems (see paragraph 0073 where a plurality of optical systems (lenses) are used to simultaneously generate images to be combined), and a control unit to perform control to record a still image which includes the acquired image in a storage (see paragraph 0104 where the extracted thumbnail is stored in memory, 130), and perform control to record a moving image (see paragraphs 0073 and 0129 where a moving image is captured) including a plurality of acquired images in chronological order, which are acquired by using at least two of the plurality of optical systems in a predetermined time at least one before and after acquiring the image included in the still image (Lee discloses the use of presentation time stamp (PTS) information for recording a time when the reproduction of a particular video content was ended.  See paragraphs 0128-0130.  Lee discloses that when reproduction of the video content is ended, a thumbnail (still image) is generated based on the detected field of view of the user.  See paragraphs 0128-0130. Thus, it can be said that the control unit generates an omnidirectional video image, and also records a still image (thumbnail image) which includes the acquired image in a storage, and that the moving image includes a plurality of acquired images, acquired at least one before and after the still image.  In other words, once the thumbnail is generated after an end reproduction event, using the PTS information, a thumbnail is generated using the image data of the video.  If the end reproduction event is detected before the end of the playback of the entire video, the location of the thumbnail frame, would ensure that the moving image has images both before and after the thumbnail frame); wherein a field of view of the moving image is wider than that of the still image (as shown in Figures 4 and 6, the thumbnail has a smaller field of view than the omnidirectional video image).
As for claim 2, Lee discloses that the control unit performs control to extract a part of the acquired image, and the still image corresponds to the extracted part of the acquired image-2-25790/254/4088215.1PATENTS/N: 16/871,40925790.254  (see paragraphs 0101 and 0127-0129 where the still image is extracted from the 3D VR content).
With regard to claim 3, Lee discloses that the control unit performs control to execute image processor obtaining a moving image in a celestial-sphere format to the plurality of acquired images and record the moving image in the storage (see Figure 6 and paragraph 0081; also see paragraph 0073 where the image is processed upon being captured), and performs control to record the still image in the storage without executing the image processing to the acquired image (see paragraph 0107 where distortion image processing is not carried out).
Regarding claim 4, Lee discloses that the control unit performs control to record an image file of the moving image in the storage with including VR information for associating each direction from a position where image acquiring is performed with each position in the moving image (see paragraphs 0089-0090 where the omni-directional image is converted to a 2D image and that information is stored in metadata), and performs control  to record an image file of the still image in the storage without including the VR information (see paragraph 0116 where the still image/thumbnail is stored in a separate file; also see paragraph 0128 where the thumbnail itself is stored).
As for claim 5, Lee discloses that the still image is not a VR image (it is a thumbnail image; see paragraph 0101) and the moving image is a VR image (see paragraph 0073 where the video is VR video), the VR image is a celestial-sphere image (see Figure 6 and paragraph 0081).
With regard to claim 10, Lee discloses that the control unit performs control to record, in the storage, the still image and the moving image in association with each other.  See paragraph 0130 where the still image/thumbnail and moving image are stored in association with one another.
Regarding claim 11, Lee discloses that the moving image is a 360 degree or 180 degree image.  See paragraph 0072 and 0088.
As for claim 12, Lee discloses displaying a part of the acquired image on a display (FOV of the device, 200; see paragraphs 0123-0128), and still image (thumbnail image) corresponds to the displayed part of the acquired image (see paragraphs 0101-0104 and 0127-0129, where the FOV of the user is used to record the thumbnail image).
With regard to claim 13, Lee discloses receiving an instruction from a user, and in accordance with an instruction from the user to perform still-image capturing (see paragraph 0141 where a user can select to end the reproduction and record the thumbnail image), and in accordance with receiving the instruction the control unit performs both control to record the still image in the storage and control to record the moving image in the storage (see paragraphs 0075 and 0104 where the thumbnail and the moving image are stored to memory, 130).
Regarding claim 14, Lee discloses that the electronic apparatus is an imaging apparatus.  See paragraphs 0072-0075 and 0088.
As for claim 17, Lee discloses that the control unit performs control to synthesize a plurality of images acquired by using each of at least two of the plurality of optical systems (see paragraphs 0073 and 0086-0088 where the system synthesizes a plurality of image acquired using a plurality of different optical systems); and the moving image includes a plurality of synthesized images, in chronological order (the captured VR content may be a video, thus, the synthesized image would be a plurality of synthesized images in chronological order).
With regard to claim 18, Lee discloses that the control performs control to synthesize a plurality of images acquired by using each of at least two of the plurality of optical systems (see paragraphs 0073 and 0086-0088 where the system synthesizes a plurality of image acquired using a plurality of different optical systems); and performs control to extract a part of the synthesized image, and the still image corresponds to the extracted part of the synthesized image (the thumbnail image is generated based on the generated VR content; see paragraph 0101).
Regarding claim 20, Lee discloses that the acquisition unit acquires the image by using at least one of a plurality of image sensors (plurality of cameras, 510) corresponding to at least one of a plurality of optical systems. See paragraph 0088.
Claim 15 is considered a method claim substantively corresponding to claim 1.  Please see the discussion of claim 1 above.
Claim 16 is considered a computer readable medium claim substantively corresponding to claim 1.  Please see the discussion of claim 1 above.  Furthermore, Lee discloses a computer readable medium storing a program for carrying out the invention.  See paragraphs 0182-0183.

Claim Rejections - 35 USC § 103




















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publ. No. 2018/0184000) in view of Official Notice.
Regarding claim 6, as mentioned above in the discussion of claim 4, Lee discloses all of the limitations of the parent claim.  Furthermore, Lee discloses the ability to store the thumbnail images separately from the moving image. See paragraph 0116 where the still image/thumbnail is stored in a separate file; also see paragraph 0128 where the thumbnail itself is stored).  Lee, however, fails to explicitly disclose that the moving image file is recorded with a character string in the file name indicating that the moving image is a VR image and the still image is recorded with the character string in its file name.  Official Notice is taken as to the fact that it is well known in the art to store image files with character strings in their file name indicating the type of image file it is.  One of ordinary skill in the art would readily recognize the benefits of such a feature – including easy recognition of the type of file at a glance.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee such that the moving image has a character string stored in the name of its image file indicating that it is a VR image for easy recognition by a user of the type of file at a glance.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publ. No. 2018/0184000) in view of Song et al. (KR Publ. No. 10-2008-0078130).
Regarding claim 19, as mentioned above in the discussion of claim 1, Lee discloses all of the limitations of the parent claim.  Furthermore, Lee discloses the ability to compression encode the captured VR video. See paragraph 0092.  Lee, however, fails to explicitly disclose that the still image (thumbnail image) is also compressed.  Song, on the other hand, discloses that it is well known in the art to also compress thumbnail data.  See the abstract.  Song discloses that this feature reduces the amount of time it takes to display and store the thumbnail image data (see the section titled “Advantageous Effects” in the provided translation).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee to also compress the generated thumbnail image data for the reasons stated above.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publ. No. 2018/0184000) in view of Kawasaki (U.S. Publ. No. 2020/0366839).
Regarding claim 21, as mentioned above in the discussion of claim 1, Lee discloses all of the limitations of the parent claim.  Lee, however, fails to explicitly disclose that the control unit performs control to record, in the storage, the moving image in association with at least one of information indicating a position that corresponds to a zenith direction and information indicating a position that corresponds to a nadir direction.  Kawasaki, on the other hand, discloses that it is well known in the art to store information indicating a position that corresponds to a zenith direction with an omnidirectional image.  More specifically, Kawasaki discloses storing zenith correction data (244) at the time of shooting.  See paragraph 0041.  Kawasaki discloses that knowing the zenith of the captured images allows for the correction of the image data when combining images to form omnidirectional images.  See paragraph 0008 and 0084.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee to store information with the captured images that correspond to a zenith direction for the reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 6, 2022